Michigan Supreme Court
                                                                       Lansing, Michigan 48909
____________________________________________________________________________________________
                                                                  Chief Justice                    Justices
                                                                  Elizabeth A. Weaver              Micha el F. Cavana gh




Opinion
                                                                                                   Marilyn Kelly
                                                                                                   Cliffor d W. Taylor
                                                                                                   Maura D. Corrigan
                                                                                                   Robert P. Young, Jr.
                                                                                                   Stephen J. Markman
____________________________________________________________________________________________________________________________

                                                                                  FILED DECEMBER 12, 2000





                PEOPLE OF THE STATE OF MICHIGAN,


                         Plaintiff-Appellee,


                v                                                                                  No. 116029


                RAJAHAAN FARUQ CLARK,


                     Defendant-Appellant.

                ________________________________

                PER CURIAM


                         The defendant was convicted of great number of weapon


                offenses, including two counts of felony-firearm.                                    We affirm


                his convictions, but remand this case to the circuit court to


                correct the judgment of sentence with regard to the felony­

                firearm convictions.


                                                                 I


                         At about 3:45 a.m. on a morning in August 1995, the State


                Police stopped a van that was being driven erratically on a


                Lansing street.                On the basis of what they learned after


                making the stop, the troopers searched the van.                                 Inside, they


                found a supply of weapons. 


                         The defendant, a passenger in the van, was charged with

fifteen weapon-related offenses.1      Among those charges were


two counts of felony-firearm2 and two counts of possessing a


bomb with unlawful intent.3      The information and amended



     1
       The fifteen counts were: (1) possession of a bomb, with

unlawful intent, MCL 750.210; MSA 28.407; (2) possession of a

bomb, with unlawful intent; (3) felony-firearm, MCL 750.227b;

MSA 28.424(2); (4) felony-firearm; (5) carrying a concealed

weapon, MCL 750.227; MSA 28.424; (6) CCW; (7) CCW; (8) CCW;

(9) possession of a shortbarreled shotgun, MCL 750.224b; MSA

28.421(2); (10) possession of a short-barreled shotgun; (11)

possession of a “Ground Burst Simulator,” MCL 750.210; MSA

28.407; (12) possession of a “hand grenade simulator;” (13)

placement a pipe bomb near a building, MCL 750.208; MSA

28.405; (14) conspiracy to commit first-degree murder, MCL

750.157a, 750.316; MSA 28.354(1), 28.548; (15) felon in

possession of a firearm, MCL 750.224f; MSA 28.421(6).       In

addition, the prosecutor gave notice that the defendant was

subject to an enhanced sentence as an habitual (second)

offender, MCL 769.10; MSA 28.1082.

     2
         In pertinent part, the statute provides:


          (1) A person who carries or has in his or her

     possession a firearm when he or she commits or

     attempts to commit a felony, except a violation of

     section 223, section 227, 227a or 230, is guilty of

     a felony, and shall be imprisoned for 2 years.

     . . .


          (2) A term of imprisonment prescribed by this

     section is in addition to the sentence imposed for

     the conviction of the felony or the attempt to

     commit   the   felony,   and   shall   be   served

     consecutively with and preceding any term of

     imprisonment imposed for the conviction of the

     felony or attempt to commit the felony.       [MCL

     750.227b; MSA 28.424(2).]


In Wayne Co Prosecutor v Recorder’s Court Judge, 406 Mich. 374,

389-391; 280 NW2d 793 (1979), we explained that felony-firearm

is a separate felony offense, not a sentence enhancement

measure.

     3
         In 1995, the statute read:


          Any person who carries or possesses a bomb or

     bombshell or any article containing an explosive or

     combustible substance or foul, offensive or

     injurious substance or compound, with intent to use


                               2

information further alleged that the felony-firearm offenses


occurred in connection with the bomb possession.4


     Near the conclusion of the trial, the jury was instructed


in this fashion:


          [T]he defendant is charged with the crime of

     possessing a firearm at the time he committed the

     crime of possession of a bomb with unlawful intent.

     To prove this charge, the prosecutor must prove

     each of the following elements beyond a reasonable

     doubt.


          First, that the defendant committed the crime

     of possession of a bomb with unlawful intent, which

     has been defined for you.     It is not necessary,

     however, that the defendant be convicted of that

     crime.


          Second, that at the time the defendant

     committed that crime, he knowingly carried or

     possessed a firearm. It does not matter whether or

     not the gun was loaded.


     At the conclusion of its deliberations, the jury found


the defendant guilty of all the charged offenses,5 including



     the same unlawfully against the person or property

     of other [sic], shall be guilty of a felony,

     punishable by imprisonment in the state prison for

     not less than two nor more than five years. [MCL

     750.210; 28.407, as enacted in 1927 PA 119.]


The statute was substantially revised by 1998 PA 208.

     4
       The information and amended information alleged that

the defendant


     did carry or have in his/her possession a firearm,

     to-wit: a handgun, at the time he/she committed or

     attempted to commit a felony, to-wit: Possession of

     a Bomb with Unlawful Intent; contrary to MCL

     750.227b; MSA 28.424(2).

     5
      Actually, the jury returned guilty verdicts on fourteen

of the fifteen counts.      The fifteenth count-- --felon in

possession--
           --had been separated to avoid prejudice to the

defendant. After the jury returned its verdict, the defendant

pleaded guilty of that charge.


                              3

the   two   counts    of   felony-firearm         and   the   two   counts     of


possessing a bomb with unlawful intent.


      The circuit court imposed enhanced sentences on the


defendant, who was an habitual offender.                  For each count of


possessing a bomb with unlawful intent, the court sentenced


the defendant to serve four to seven and a half years in


prison.      Various       sentences    were      imposed     for   the    other


offenses, the longest minimum sentences being eight years for


placing a pipe bomb near a building and for conspiracy to


commit murder.       The court directed that the defendant serve


two years for each count of felony-firearm.


      The court’s written judgment listed the sentences imposed


for each of the fifteen counts.              It further provided that the

felony-firearm       sentences   were        to   be    consecutive       to   all

thirteen of the other charges.6

      The defendant appealed, but the Court of Appeals affirmed


his convictions.7      He now has applied to this Court for leave


to appeal.


                                       II


      The defendant raises several issues, but we will address


only one.     He says that his two felony-firearm sentences



      6

       The two felony-firearm sentences were themselves

concurrent. People v Sawyer, 410 Mich. 531, 534-535; 302 NW2d

534 (1981).

      7
       The Court of Appeals remanded the case to the circuit

court “for the ministerial act of issuing an amended judgment

of   sentence  that   makes   the   felony-firearm   sentences

consecutive to all of the felony sentences except the four CCW

sentences.” Unpublished opinion per curiam, issued November

5, 1999, reh den December 17, 1999 (Docket No. 198394).


                                       4

should    be   consecutive   only    to   the   two   convictions   for


possessing a bomb with unlawful intent, not to the remaining


convictions.8     We agree, and remand this case for correction


of the judgment of sentence.


     From the plain language of the felony-firearm statute,9


it is evident that the Legislature intended that a felony­

firearm sentence be consecutive only to the sentence for a


specific underlying felony.10 Subsection 2 clearly states that


the felony-firearm sentence “shall be served consecutively


with and preceding any term of imprisonment imposed for the


conviction of the felony or attempt to commit the felony.”           It


is evident that the emphasized language refers back to the


predicate offense discussed in subsection 1, i.e., the offense


during which the defendant possessed a firearm.           No language



     8
       As indicated, the Court of Appeals agreed with him in

part, noting that the felony-firearm statute specifically says

that one cannot commit the offense of felony-firearm by

possessing a firearm while committing CCW.

     9
       The proper interpretation of a statutory provision is

a question of law that we decide de novo. In re Investigation

of March 1999 Riots in East Lansing, 463 Mich. 378, 383; 617

NW2d 310 (2000); People v Burgenmeyer, 461 Mich. 431, 436, n

10; 606 NW2d 645 (2000); People v Morey, 461 Mich. 325,

329-330; 603 NW2d 250 (1999).

     10
        In People v Lewis, 415 Mich. 443, 453; 330 NW2d 16

(1982), we stated:


          Although the Legislature no doubt contemplated

     that a person convicted of felony-firearm would

     also have been convicted of an underlying felony,

     it made commission or the attempt to commit a

     felony and not conviction of a felony an element of

     felony-firearm.


Obviously, a felony-firearm sentence is consecutive only when

the defendant is also convicted of the underlying felony.


                                    5

in the statute permits consecutive sentencing with convictions


other than the predicate offense.


      In this instance, the jury found that the defendant


possessed a firearm while he possessed two bombs with unlawful


intent. While it might appear obvious that the defendant also


possessed a firearm while committing the other crimes of which


he was convicted, neither a trial court nor an appellate court


can   supply   its   own   findings   with   regard   to   the   factual


elements that have not been found by a jury.11


      Neither the Court of Appeals nor the prosecution has


offered a textual analysis to support its view.                  To the


contrary, they identify a supposed statutory purpose that


compels a favored result independent of any textual analysis.


As we explained in People v McIntire, 461 Mich. 147, 155-156;


599 NW2d 102 (1999), however, the clear language of the


statute is to be applied as written.12


      For these reasons, we affirm the defendant’s convictions,


but we modify the judgment of the Court of Appeals.          We remand


this case to the circuit court for correction of the judgment





      11
        At the discretion of the prosecuting attorney, the

complaint and the information could have listed additional

crimes as underlying offenses in the felony-firearm count, or

the prosecutor could have filed more separate felony-firearm

counts.

      12
       In the past, we have reached similar results by order.

People v Carlson, 440 Mich. 895; 488 NW2d 783 (1992); People v

Johns, 434 Mich. 880; 452 NW2d 207 (1990); People v Wooden, 422
Mich. 863; 365 NW2d 764 (1985); People v Embry, 417 Mich. 982

(1983); People v Littke, 417 Mich. 981 (1983).


                                  6

of sentence.13    Each felony-firearm sentence is consecutive


only to the corresponding conviction for possession of a bomb


with unlawful intent.14     MCR 7.302(F)(1).


     WEAVER , C.J., and KELLY , TAYLOR , CORRIGAN , YOUNG , and MARKMAN ,


JJ., concurred.


     CAVANAGH, J., concurred in the result only.





     13
        As to all other issues raised by defendant in his

application for leave to appeal, we deny leave because we are

not persuaded that the questions presented should be reviewed

by this Court. 

     14
         Since the defendant began serving many of his

concurrent sentences upon imprisonment, it may also be

necessary for the circuit court on remand to adjust the jail

credit.


                                   7

                         People v Clark




     Jennifer Granholm, Attorney General, Thomas L. Casey,


Solicitor General, Jeffrey L. Sauter, Prosecuting Attorney,


and William M. Worden, Assistant Prosecuting Attorney [1045


Independence Blvd., Charlotte, MI 48813] [(517) 543-7500, ext.


265], for the people.


     State   Appellate   Defender   (by   Gary   L   Rogers)   [3300


Penobscot Building, 645 Griswold, Detroit, MI 48226] [(313)


256-9833] for defendant-appellant.





                               1